Loi A° 82-53 du 4 juin 1982, portant approbation de
la convention, du cahier des charges et de leurs
annexes relatifs au permis de Douz, signés
à Tunis le ler avril 1980, entre l'Etat Tunisien
d'une part et l’'En Tunisienne d'Activités
Pétrolières et Amoco Tunisia Oil Compagny d’au-
tre part (1). :

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne,

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Premier. — Sont approuvés la Convention,
le cahier des charges et leurs annexes relatifs au
permis de Douz, signés à Tunis de ler avril 1980
entre l'Etat Tunisien, d'une part et l'Entreprise
Tunisienne d'Activités Pétrolières et Amoco Tunisia
Oil Company d'autre part.

art. 2. — L'Entreprise Tunisienne d'Activités Pé-
trolières et Amoco Tunisia Oil Company sont admi-
ses au bénéfice des dispositions spéciales instituées
par le décret du 13 décembre 1948, relatif à la re-
cherche et à l'exploitation des substances minérales
du second groupe et par les textes qui l'ont modifié
ou complété.

La présente loi sera publiée au Journal Officiel de
la République Tunisienne et exécutée comme loi de
l'Etat,

Fait au Palais de Carthage, Le 4 juin 1982

Le Président de la République Tunisienne
Habib BOURGUIBA

(1) Travaux préparatoires :

Discussion et adoption par ls Chambre dos Députés dans
sa séance du 28 mal 1982.

Loi N° 82-54 du 4 juin 1982 portant approbation de
la convention, du cahier des charges et de leurs an-
nexes relatifs au permis de Kirchaoui, signés à
Tunis le 9 octobre 1989, entre l'Etat Tunisien d’une
part et l'Entreprise Tunisienne d'Activités Pétro-
lières et Elf Aquitaine Tunisie d’autre part (1).
Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne,

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Premier. — Sont approuvés la Convention.
le cahier des charges et leurs annexes relatifs au
permis de Kirchaoui, signés à Tunis le 9 octobre

(}_ Travaux préparatoires

Discussios et adoption par la Chambre des Députés dans
sa séance du 28 mai 1982

1980 entre l'Etat Tunisien, d'une part et l'Entre-
prise Tunisienne d'Activités Pétrolières et ELF Aqui-
taine Tunisie, d'autre part.

Art. 2. — L'Entreprise Tunisienne d'Activités Pé-
trolières et ELF Aquitaine Tunisie sont admises au
bénéfice des dispositions spéciales instituées par le
décret du 13 décembre 1948, relatif à la recherche
et à l'exploitation des substances minérales du se-
cond groupe et par les textes qui l'ont modifié ou
complété.

La présente Joi sera publiée au Journal Officiel
de la République Tunisienne et exécutée comme loi
de l'Etat,

Fait au Palais de Carthage, le 4 juin 1982

Le Président de la République Tunisienne
Habib BOURGUIBA

Loi N° 82-55 du 4 juin 1982, portant modification
du Code Pénal (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne,

La Chambre des Députés ayant adopté,
Promuilguons la loi dont la teneur suit :

Article Unique. - Les articles 38 et 43 du Code
Pénal sont abrogés et remplatés par les dispositions
suivantes :

Article 38 (nouveau), - L'infraction n'est pas
punissable lorsque le prévenu n'a pas dépassé l'âge
de 13 ans révolus au temps de l'action, ou était en
état de démence. ”

Le juge peut ordonner dans l'intérêt de la sécurité
publique, la remise de l'inculpé dément, à l'autorité
administrative.

Article 43 (nouveau). - Tombent sous la loi pénaîe
les délinquants âgés de plus de 13 ans révolus et de
moins de 18 ans révolus.

Toutefois lorsque la peine encourue est la peine de
mort ou celle des travaux forcés à perpétuité, elle
est remplacée par un emprisonnement de 10 ans.

Si la peine encourue est celle des travaux forcés
à temps, elle est remplacée par un emprisonnement
de 5 ans.

Si la peine encourue est celle de l'emprisonnement
elle est réduite de moitié.

La présente loi sera publiée au Journal Officiel
de la République Tunisienne et exécutée comme loi
de l'Etat.

Fait au Palais de Carthage, le 4 juin 1982

Le Président de l& République Tunisienne
Habib BOURGUIBA

111 Travaux preparatoires

Discussion et adoption par la Chambre des Députés danc
sa seance du 28 mai 1982

N° 42

Journal Officiel de la République Tunisienne — Vendredi 11 Juin 1982

Page 1335
